internal_revenue_service number release date index number ------------------------ -------------------- ------------------------------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ps b02 plr-124921-08 date date legend x --------------------- ---------------------------- y -------------------------------------- a --- b --- c -- state1 -------- state2 ------------- dear ---------------- this responds to your letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts according to the information submitted and the representations made by x x is a limited_partnership organized under the laws of state1 x is principally engaged in the business of acquiring and licensing land and marine seismic data to oil_and_gas producers and x maintains a seismic data library that has a concentration of land and plr-124921-08 marine seismic data covering major oil_and_gas producing areas of the united_states x's acquisition of new data is typically partially paid_by x and partially paid_by an oil_and_gas producer that is interested in exploring a new area usually x grants the client an exclusive license to the data for a short_period of time about six months in exchange for the client funding a portion of the data acquisition costs x also employs geoscientists that consult with the oil_and_gas producer clients to achieve cost effective and data-rich seismic surveys x then markets and licenses its seismic data to other oil_and_gas producers to assist in their exploration and production of oil_and_gas resources according to x seismic data is well established as an important component in the exploration for oil and natural_gas resources seismic surveys allow geoscientists to visualize the subsurface of the earth and more accurately determine the location of oil_and_gas reserves according to x an investment by oil_and_gas producers in seismic data can significantly decrease the risk of drilling a dry hole presently greater than percent of the wells drilled in the united_states are based on seismic data but no oil_and_gas producer in the united_states currently conducts its own seismic exploration such oil_and_gas producers generally rely on seismic exploration data generated by third parties such as x to increase the seismic data in its library x designs and executes new seismic surveys for oil_and_gas producers x supplements that data by purchasing existing surveys from third parties and by trading its seismic surveys for surveys owned by third parties x generally does not purchase data or trade for data in isolation but rather to enhance its existing data library in addition the supplementing of data acquired by x through the execution of seismic surveys with purchased or traded data may be necessary to achieve a complete overview of a particular area with targeted data purchases and trades x makes its own seismic surveys even more useful to its clients x represents that the licensing of self-created seismic data generated approximately a of the taxpayer's revenues while licensing purchased and traded data accounted for the remaining b x represents that aside from oil_and_gas exploration there is no other commercial use for x’s seismic data x also represents that the seismic data services provided by x are integral to the exploration of oil_and_gas resources because the exploration and ultimately the development and production of oil_and_gas resources would be significantly curtailed in the absence of such services x further represents that a significant portion of the x's revenues are based on the licensee being successful with the seismic data licensed from x for example x regularly receives approximately c of its total revenue from the receipt of overriding_royalty interests production payments bonuses on wells and bonuses on spud costs x intends to form a publicly_traded_partnership ptp within the meaning of sec_7704 either by creating a new entity which is expected to be named y or by consummating an initial_public_offering of interests in x if a new entity is created the plr-124921-08 new entity will be formed as a limited_partnership organized under the laws of state2 in either case after the initial_public_offering of the interests in the ptp the ptp will carry on x’s current business of acquiring and licensing seismic data to oil_and_gas producers the interests in the ptp are expected to be listed and traded on an established_securities_market x has requested a ruling that its income derived from its business of acquiring and licensing seismic data to oil_and_gas producers constitutes qualifying_income under sec_7704 as income from the exploration of a mineral_or_natural_resource law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the facts submitted and representations made we conclude that the income derived by x from its business of acquiring and licensing seismic data to oil_and_gas producers for use in their exploration for and production of oil_and_gas resources constitutes qualifying_income under sec_7704 as income from the exploration of a mineral_or_natural_resource except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-124921-08 referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition this office has not verified or determined whether any other commercial use may exist for the seismic data that x licenses to oil_and_gas producers to the extent that other commercial uses may exist or come into being for x’s seismic data this letter_ruling will not apply in determining whether the income that may be derived by x from such other uses constitutes qualifying_income under sec_7704 examples of such alternative commercial uses include but are not limited to determining appropriate locations for carbon sequestration activities or exploring for sources of underground freshwater temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-124921-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
